NOT DESIGNATED FOR PUBLICATION

                            STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT


                                  2020 CA 0598


                           ARYANNE H. ORTLIEB


                                     VERSUS


                         JAMES CHADWICK WEBB

                                             Judgment Rendered:
                                                                      FEB 0 7 2022



                   On Appeal from the 23rd Judicial District Court
                         In and for the Parish of Ascension
                                 State of Louisiana
                              Trial Court No. 116, 477


                Honorable Katherine Tess Stromberg, Judge Presiding




Roy H. Maughan, Jr.                          Attorneys for Plaintiff/Appellant,
Namisha D. Patel                             Aryanne H. Ortlieb

Joshua D. Roy
Baton Rouge, Louisiana




Nicole Tusa Templet                          Attorney for Defendant/Appellee,
Baton Rouge, Louisiana                       James Chadwick Webb




       BEFORE: MCDONALD, HOLDRIDGE, AND PENZATO, JJ.
PENZATO, I


         Aryanne H. Ortlieb appeals a November 8,              2019 trial court judgment


ordering her to pay child support to her ex-husband, James Chadwick Webb, and

calculating arrearages. '     For the following reasons, we reverse in part and affirm in

part the judgment of the trial court.


                          FACTS AND PROCEDURAL HISTORY


         The facts and procedural history of this case are as set forth in our prior

opinion, Ortlieb a Webb, 2020- 0598 ( La. App. 1 Cir. 4/ 26/ 21),      2021 WL 1621902,


at *   1- 2 ( footnotes omitted):


               Ms. Ortlieb and Mr. Webb were divorced by judgment signed
         January 23, 2017. The parties had one child during the marriage,
         A.L.W., born December 15, 2010. Although the parties did not have
         an executed judgment related to custody, Mr. Webb had physical
         custody of A.L.W. for four days out of every nine, based upon his
         work schedule with the Baton Rouge Fire Department. On May 8,
         2017, Ms. Ortlieb filed a rule to set child support. The parties entered
         into a consent judgment related to child support, signed by the trial
         court on June 13, 2017, whereby Mr. Webb was ordered to pay to Ms.
         Ortlieb basic monthly child support of $ 500. 00.    The consent

         judgment stated that Ms. Ortlieb was responsible for any uncovered
         medical expenses of A.L.W.,      expenses associated with extracurricular

         activities,   afterschool   care and daycare,   and   expenses   of tuition,

         registration, books, and supply fees required for attending a special or
         private school, as described in La. R.S. 9: 315. 6. On January 7, 2018,
         Ms. Ortlieb was admitted to St. James Behavioral Hospital because of
         depression and paranoid episodes.        On January 11,   2018, Mr. Webb

         apparently filed an ex parte petition for custody in the Family Court
         for East Baton Rouge Parish. Following Ms. Ortlieb' s discharge from
         the hospital on January 18, 2018, the parties became involved in
         litigation regarding the conditions and extent of her visitation with and
         the custody of A.L.W.

                Relevant hereto, on August 7, 2018, Ms. Ortlieb filed a " RULE
         FOR EX PARTE AND              CONTEMPT."        Ms.   Ortlieb alleged that
         contrary to court orders, Mr. Webb had withdrawn A.L.W. from Oak
         Grove Primary School in Ascension Parish (" Oak Grove"), which she
         had been attending, with the intent to enroll her in the Central School
         District.   Ms. Ortlieb sought an order directing Mr. Webb to

         immediately re -enroll A.L.W. in Oak Grove and finding him in
         contempt for willful disobedience of a previous court order.              On


1 The November 8, 2019 judgment also calculated the parties' pro rata share of expenses and
provided the method by which a party may seek reimbursement.       Because no answer to the
appeal was filed and appellant did not assign error to this portion of the judgment, we do not
address this on appeal.



                                              2
         September 27, 2018, the parties appeared before the court and entered
         into a stipulation setting the issues of " contempt,        child support, and

         school placement"   for trial on October 25, 2018. At the conclusion of
         the October 25,    2018 hearing,       the trial court ordered that A.L.W.
         remain    at Oak Grove         and took the child support issues            under
         advisement pending the submission of proof of income.



                 On November       8,   2019,   the trial   court issued reasons       for
       judgment and signed a judgment ordering Ms. Ortlieb to pay Mr.
        Webb $ 476. 33 per month in child support beginning December 1,
         2019.    The judgment further decreed that Ms. Ortlieb was in arrears
         with regard to her child support obligation and ordered that she pay
         Mr. Webb $ 12, 316. 55.


            Ms. Ortlieb filed a motion for new trial, which was denied by
       judgment signed February 4, 2020. She then filed this appeal of the
       November 8, 2019 judgment, arguing that the trial court erred when it
         calculated child support owed from Ms. Ortlieb to Mr. Webb even
         though Mr. Webb did not make a demand for child support with the
         trial court.



         When we initially reviewed this case, we were unable to determine, from the

record    on   appeal,   whether Mr. Webb had made a demand for child support.


Therefore, we remanded the case for an evidentiary hearing to determine whether

Mr.   Webb filed a judicial demand to modify or terminate his child support

obligation in the trial court, and if so ordered that the record be supplemented with


the pertinent pleading. Ortlieb, 2021 WL 1621902, at * 3. While it does not appear


that the trial court conducted an evidentiary hearing, the record on appeal was

supplemented with a "      MOTION TO ESTABLISH CUSTODY AND ANCILLARY


MATTERS,"          filed by Mr.     Webb     on   March     9,   2018,   and   a "   RULE    FOR


CONTEMPT OF              COURT, ATTORNEY [ FEES]                 AND OTHER ANCILLARY


MATTERS,"         filed by Mr. Webb on June 8, 2018. Accordingly, because the trial

court made no determination as to whether Mr. Webb filed a judicial demand to


modify or terminate his child support obligation, the matter is now before us for

determination of the merits of Ms. Ortlieb' s appeal.




                                                  3
                               ASSIGNMENTS OF ERROR


       Ms. Ortlieb contends the trial court erred:


        1)   When it calculated child support arrearages past October 25, 2018,

       contrary to the pleadings filed by the parties;

        2) When it calculated child support owed from Ms. Ortlieb to Mr. Webb


       even though Mr. Webb did not make a demand for child support;


        3) When it calculated child support owed in this matter;

       4) When it calculated Ms. Ortlieb' s income based on the evidence and


      testimony of the parties; and

        5)   When it calculated Mr. Webb' s income based on the evidence and


      testimony of the parties.

                              LAW AND DISCUSSION


Award ofchild support and arrearages

      In her first two assignments of error, Ms. Ortlieb contends that the trial court


erred by ruling on child support issues raised in pleadings filed after the date of the

October 25,    2018 hearing and in exceeding the scope of relief requested by Mr.

Webb in his pleadings.     Mr. Webb argues that his request to terminate his child


support obligation was a request to modify the child support obligation and the

parties' pro rata shares of the child' s expenses.



       In a proceeding for divorce or thereafter, the court may order either or both

of the parents to provide support for a child based on the needs of the child and the


ability of the parents to provide support. La. C. C. art. 141. Except for good cause

shown, a judgment modifying or revoking a final child support judgment shall be

retroactive to the date of judicial demand, but in no case prior to the date ofjudicial


demand. La. R.S. 9: 315. 21( C).   A judicial demand is commenced by the filing of a

pleading presenting the demand for the enforcement of a legal right to a court of

competent jurisdiction.   La. C. C.P. art. 421; Franks a Franks, 2020- 1170 ( La. App.


                                            El
I Cir. 4/ 16/ 21), 323 So. 3d 876, 878.     The pleading or petition " shall   set forth the


name, surname, and domicile of the parties; shall contain a short, clear, and concise


statement of all causes of action arising out of, and of the material facts of, the

transaction or occurrence that is the subject matter of the litigation."           See La.


C. C. P. art. 891.


        A final judgment shall grant the relief to which the party in whose favor it is

rendered is entitled, even if the party has not demanded such relief in his pleadings.

See La. C. C. P. art. 862; see also La. C. C. P. art. 1841.   When issues not raised by

the pleadings are tried by express or implied consent of the parties, they shall be

treated in all respects as if they had been raised by the pleading.       La. C. C.P. art.


1154.


        In his March 9,       2018 " MOTION       TO ESTABLISH CUSTODY AND


ANCILLARY MATTERS,"                 Mr. Webb requested,    inter alia, " the   prior   child



support order be terminated, retroactive to January 11, 2018, the initial date of

demand."        In   his   June   81 2018 " RULE FOR CONTEMPT OF                  COURT,


ATTORNEY [ FEES] AND OTHER ANCILLARY MATTERS," Mr. Webb also


requested "    his monthly child support obligation be terminated immediately,

retroactive to the date of initial demand."       Ms. Ortlieb correctly states that Mr.

Webb " has not made a request to be paid child support in this matter."          However,


on September 27, 2018, the parties entered into a stipulation setting the issue of

child support for trial on October 25, 2018.         At the October 25,    2018 hearing,

counsel for Ms. Ortlieb confirmed that the matters set for hearing on that day were

the " trial on school modification and child support."        Ms. Ortlieb testified at the


hearing as to her expenses, including those paid on her behalf by her father, Rene

Ortlieb.   Mr. Ortlieb testified without objection as to the amount he paid monthly

on Ms. Orltieb' s behalf.         Finally, Mr. Webb testified regarding his income and

expenses.     At the conclusion of the hearing, counsel for Ms. Ortlieb did not object


                                              5
when the trial court indicated that it needed additional information in order to


calculate child support, and issued an order requiring Mr. Ortlieb to furnish an

itemization of expenses that he paid on behalf of Ms. Orltieb, as well as income

and expense affidavits from both parties.        Thus, we find the trial court was


authorized to render judgment awarding child support to Mr. Webb.       See La. C. C. P.


art. 1154.


      In addition to ordering Ms. Ortlieb to pay Mr. Webb $ 476. 33      per month in


child support beginning December 1,         2019, the November 8, 2019 judgment


decreed that Ms. Ortlieb was $ 12, 316. 55 in arrears with regard to her child support


obligation.     In determining the amount of arrears, the trial court calculated child

support "
             going forward from March 9, 2018, as that is the date of filing of Mr.

Webb' s demand for child support."      However, as noted above, Mr. Webb' s March


9, 2018 " MOTION TO ESTABLISH CUSTODY AND ANCILLARY MATTERS"


sought termination of the prior child support order, but did not make a judicial


demand for child support.     Nor does the record reflect that Mr. Webb subsequently

made a judicial demand for child support. Louisiana Revised Statutes 9: 315. 21( C)


provides that a modification of child support shall be retroactive to the date of


judicial demand, but in no case prior to the date of judicial demand. ( Emphasis


added.)      While we find that the pleadings were expanded to allow a prospective


award of child support, we do not find that Mr. Webb' s request for termination of


the prior child support award was sufficient to constitute a judicial demand as


required by La. R.S. 9: 315. 21( C). Thus, we find the trial court erred in applying

the child support award in favor of Mr. Webb retroactively, and vacate that portion

of the November 8, 2019 judgment finding Ms. Ortlieb in arrears with regard to

her child support obligation.
Calculation of child support obligation

       In her final three assignments of error, Ms. Ortlieb objects to the trial court' s


calculation of child support, contending that the trial court erred in calculating the

parties' income.   She argues that the trial court erred by imputing living expenses

paid by Mr. Ortlieb as income to her but failing to consider the living expenses

paid by Mr. Webb' s mother for his benefit. She further argues that the trial court

erred when it imputed minimum wage to her as part of the child support


calculations.
                Ms. Ortlieb contends that, according to Mr. Webb' s pleadings and the

trial court orders on custody, she was unable to care for her minor child due to her

mental capacity, and La. R.S. 9: 315. 11 precludes imputing minimum wage to a

mentally incapacitated party. Finally, she argues that the trial court underestimated

Mr. Webb' s income by failing to consider any potential income from Mr. Webb' s

rental properties after November 2018.


      An appellate court will not disturb an award of child support unless the trial


court abused its discretion or committed manifest error.          St. Philip a Montalbano,

2016- 0254 ( La. App. 1 Cir. 10/ 31/ 16),   206 So. 3d 909, 912, writ denied, 2016- 2110


La. 1/ 13/ 17), 215 So. 3d 255.       Furthermore, the trial court' s conclusions of fact


regarding financial matters underlying an award of child support will not be

disturbed in the absence of manifest error.           Romanowski a Romanowski, 2003-


0124 ( La. App. l Cir. 2/ 23/ 04),   873 So. 2d 656, 662.


       The guidelines for the determination of child support obligations are set


forth in La. R.S. 9: 315, et seq., and rely on the combined adjusted monthly gross

income of the parents.     Bell a Jackson, 2018- 1075 (      La. App. 1 Cir. 5/ 31/ 19),   278


So. 3d 382, 385. Pursuant to La. R. S. 9: 315( C)( 5), " Income" means:


        a) Actual gross income of a party, if the party is employed to full
       capacity; or


        b) Potential income of a party, if the party is voluntarily unemployed
       or   underemployed.       A party      shall   not   be   deemed   voluntarily



                                              7
      unemployed       or       underemployed         if    he    or      she     is        absolutely
      unemployable         or    incapable      of    being       employed,            or      if    the
      unemployment         or    underemployment           results     through         no    fault    or
      neglect of the party.

       c) The court may also consider as income the benefits a party derives
      from expense -sharing or other sources; however, in determining the
      benefits of expense -sharing, the court shall not consider the income of
      another    spouse,    regardless     of the     legal regime          under which the
      remarriage    exists,     except to the extent that such income is used
      directly to reduce the cost of a party' s actual expenses.

If a party is voluntarily unemployed or underemployed,                          child support shall be


calculated based on a determination of his or her income earning potential, unless

the party is physically or mentally incapacitated, or is caring for a child of the

parties under the age of five years.       See La. R.S. 9: 315. 11( A)( 1).                 Absent evidence


of a party' s actual income or income earning potential,                         there is a rebuttable


presumption that the party can earn a weekly gross amount equal to thirty-two

hours at a minimum wage, according to the laws of his state of domicile or federal

law, whichever is higher. La. R.S. 9: 315. 11( A)(2).


      Voluntary unemployment or underemployment for purposes of calculating

child support is a question of good faith on the obligor -spouse. Romanowski, 873


So. 2d at 660.   In virtually every case where a parent' s voluntary unemployment or

underemployment      was        found to   be    in   good       faith,    courts       have        recognized




extenuating circumstances beyond that parent' s control which influenced or

necessitated the voluntary change in employment. Id. Whether a spouse is in good

faith in ending or reducing his or her income is a factual determination that will not

be disturbed absent manifest error. Id. at 662.


      At the October 25,         2018 hearing, Ms. Ortlieb testified that she lives in a

house owned by Mr. Ortlieb and that he pays for the house and utilities.                              She also


testified that she receives a monthly stipend of $ 1, 200. 00 from Mr. Ortlieb.


According to Ms. Ortlieb, she had a photography business but last worked in 2012-

2013 because she took time off to be with A.L. W.                      She denied that her mental
condition prevented her from having a job and testified that she was working on

her website so she could return to the photography business.

        Mr. Ortlieb also testified at the October 25, 2018 hearing and confirmed that

Ms. Ortlieb lives in a house owned by him and that he pays all the bills associated

with the house, including the electricity, garbage pickup, and cable.        He estimated


that the monthly electricity bill he pays on behalf of Ms. Ortlieb is $ 200. 00    and the


monthly cable bill is a little over $ 200. 00. Mr. Ortlieb testified that he pays for

Ms. Ortlieb' s health insurance, which is about $ 500. 00 per month.              He also


testified that he pays her car insurance.         Mr. Ortlieb estimated that he pays


expenses   of $   1, 400. 00 to $ 2, 000. 00 on Ms. Ortlieb' s behalf each month, but


explained that he has an accounts payable employee that actually pays the bills.

Mr. Ortlieb denied that Ms. Ortlieb has a disability that prevents her from working.

        At the October 25, 2018 hearing, Mr. Webb testified that he lives with his

mother rent- free and that she pays all of his living expenses.       He further testified


that he was moving into his own home in three to four days. According to Mr.

Webb,    his gross monthly income from the Baton Rouge Fire Department is

 3, 575. 62.     In addition to his salary, he receives monthly rental income of

 1, 500. 00 from a mobile home that he owns.        Following the hearing, on June 20,

2019, Mr. Webb filed an income and expense affidavit, attaching thereto a letter

dated October 31, 2018, from the tenant of his rental property, indicating that she

was moving out of the property effective November 30, 2018.

        In its reasons for judgment, the trial court found that Mr. Ortlieb gives Ms.

Ortlieb $ 1, 200. 00 per month and pays her utilities, insurance, and cellular phone


bill.   It calculated the total amount Mr. Ortlieb pays monthly on behalf of Ms.

Ortlieb to be $ 1, 034. 00, and attributed $ 2, 234. 00 ($ 1, 200. 00 + $ 1, 034. 00) to Ms.


Ortlieb as income pursuant to La. R.S. 9: 315( C)( 5).      The trial court further found


that Ms.       Ortlieb is capable of earning minimum wage and imputed to her


                                             E
 1, 256. 66 per month.   The trial court found that Mr. Webb lived with his mother


from January 2018 through October 2018.        The trial court further concluded that


his mobile home generated rental income in the amount of $1, 550. 00 per month for


the period from March 9, 2018 to November 30, 2018. The trial court found that


Mr.   Webb' s gross monthly income from December            1,   2018   forward to be


 3, 572. 62.


        Based upon the record, we do not find any merit to Ms. Ortlieb' s contention

that the trial court erred by imputing living expenses paid by Mr. Ortlieb as income

to her but failing to consider the living expenses paid by Mr. Webb' s mother for his

benefit.   Both Ms. Ortlieb and Mr. Ortlieb testified that he provides her with a


monthly stipend and pays for the house in which she lives, the utilities, and her

health and car insurance.   The trial court accepted Mr. Webb' s testimony that he

moved out of his mother' s home in October 2018. There was no evidence that Mr.


Webb' s mother continued to pay any of his living expenses after that time.

        Nor do we find any manifest error in the trial court' s conclusion that Ms.

Ortlieb is capable of earning minimum wage.      Ms. Ortlieb denied that her mental


capacity prevented her from having a job and indicated that she was taking steps to

return to the photography business in which she previously worked.         Mr. Ortlieb


likewise denied that Ms. Ortlieb has a disability that prevents her from working.

        Finally, we do not find any manifest error in the trial court' s failure to

consider any potential income from Mr. Webb' s rental property after November

2018.   The record contains evidence that the tenant intended to vacate the property

effective November 30, 2018.


                                  CONCLUSION


        For the above and foregoing reasons, that portion of the November 8, 2019

judgment ordering Aryanne H. Ortlieb to pay $ 476. 33 per month in child support

to James Chadwick Webb beginning December 1,         2019, is affirmed. The portion



                                          10
of the November 8, 2019 judgment finding Aryanne H. Ortlieb to be $ 12, 316. 55   in


arrears with regard to her child support obligation is reversed.   The costs of this


appeal are assessed one- half to Aryanne H. Ortlieb and one- half to James


Chadwick Webb.


      AFFIRMED IN PART; REVERSED IN PART.




                                        11